Order entered December 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01577-CV

       IN THE INTEREST OF J.A.S.C., J.A.L.C., N.D.C, AND G.S.C, CHILDREN

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-08960-T

                                           ORDER
       Because the reporter’s record has not yet been filed, we DENY as premature appellant’s

December 2, 2013 motion for extension of time to file brief.




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  PRESIDING JUSTICE